DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b). Please file a Power of Attorney that gives power to the attorney who is signing the Terminal Disclaimer. Please resubmit the Terminal Disclaimer or file a Terminal Disclaimer that is signed by the applicant. No new fee required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.10,777,968 (hereinafter, Kanskar et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Kanskar disclose the limitations of claim 1-14 and 16.

Regarding claim 1, Kanskar et al. disclose: a transverse waveguide that is orthogonal to the lateral waveguide comprising an active layer between an n-type waveguide layer and a p-type waveguide layer, wherein the transverse waveguide is bounded by an n-type cladding layer on an n-side and p-type cladding layer on a p-side; and a lateral waveguide bounded in a longitudinal direction at a 

Regarding claim 2, Kanskar et al. disclose wherein the refractive index of the HOMSL disposed on one or both sides of the lateral waveguide is higher than the p-type waveguide layer and the p-cladding layer (claim 5).

Regarding claim 3, Kanskar et al. disclose wherein the refractive index of the HOMSL disposed within the lateral waveguide is lower than the n-type waveguide layer or the p-type waveguide layer or a combination thereof (claim 4).

Regarding claim 4, Kanskar et al. do not disclose: wherein a thickness of the HOMSL is selected based on a magnitude of the refractive index contrast in the lateral waveguide induced by thermal lensing within the lateral waveguide during operation of the laser diode.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a higher order mode suppression layer having a thickness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the thickness of the higher order mode suppression layer by routine experimentation.

Regarding claim 5, Kanskar et al. do not disclose: wherein the thickness of the HOMSL is further selected to reduce the magnitude of the refractive index contrast of the lateral waveguide during operation.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a higher order mode suppression layer having a thickness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the thickness of the higher order mode suppression layer by routine experimentation.

Regarding claim 6, Kanskar et al. do not disclose: wherein the magnitude of the refractive index contrast is in the range of 10−5<Δn<10−3
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a higher order mode suppression layer and a lateral waveguide having a refractive index contrast in the lateral waveguide induced by thermal lensing. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the refractive index contrast in the lateral waveguide by routine experimentation.

Regarding claim 7, Kanskar et al. do not disclose: wherein the lateral waveguide supports fewer than ten lateral modes
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a lateral waveguide that supports a number of modes and a higher order mode suppression layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the number of modes supported by the lateral waveguide by routine experimentation.

Regarding claim 8, Kanskar et al. do not disclose: wherein the lateral waveguide supports a single lateral mode.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a lateral waveguide that supports a number of modes and a higher order mode suppression layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the number of modes supported by the lateral waveguide by routine experimentation.

Regarding claim 9, Kanskar et al. do not disclose: wherein a thickness of the HOMSL is selected to reduce an effective index on a side of the lateral waveguide extending from the HR facet.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 

Regarding claim 10, Kanskar et al. do not disclose:  wherein the HOMSL comprises gallium arsenide (GaAs), aluminum gallium arsenide (AlGaAs), indium gallium arsenide (InGaAs), indium aluminum gallium arsenide (InAlGaAs), indium gallium phosphide (InGaAsP).
However, In accordance with MPEP 2144.07, Art Recognized Suitability for an Intended Purpose: The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use known materials such as gallium arsenide (GaAs), aluminum gallium arsenide (AlGaAs), indium gallium arsenide (InGaAs), indium aluminum gallium arsenide (InAlGaAs), indium gallium phosphide (InGaAsP) for the HOMSL based on its suitability for the device.  

Regarding claim 11, Kanskar et al. disclose: wherein the lateral waveguide is bounded in the lateral direction by a ridge waveguide wherein the ridge waveguide extends from the HR facet to the PR facet (Claim 10).

Regarding claim 12, Kanskar et al. do not disclose: wherein the HOMSL laterally overlaps the lateral waveguide by between 0-10 um on either side, or 0-20 um total.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a higher order mode suppression layer that laterally overlaps the lateral waveguide. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the lateral overlap by routine experimentation.

Regarding claim 13, Kanskar et al. do not disclose: wherein the HOMSL laterally overlaps the lateral waveguide by between 0-10 um on either side, or 0-20 um total.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a higher order mode suppression layer that laterally overlaps the lateral waveguide. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the lateral overlap by routine experimentation.

Regarding claim 14, Kanskar et al. do not disclose: wherein the lateral waveguide is bounded in the lateral direction by a ridge waveguide in the longitudinal direction from the PR facet a length less than the distance between the PR facet and the HR facet.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser diode comprising a lateral waveguide defined by a ridge, the ridge having a length. 

Regarding claim 16, Kanskar et al. disclose: wherein a thinner low index layer is disposed along the width of the lateral waveguide in a region of the HOMSL (claim 3).

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,777,968 (hereinafter, Kanskar et al.) in view of Matsumura (2003/0128729). 

Regarding claim 15, Kanskar et al. do not disclose: wherein the transverse waveguide thickness in the active stripe is reduced by either etching down or selectively depositing thicker layers adjacent to an active stripe.
Matsumura discloses: transverse waveguide (ridge) thickness is determined by etching down ([0235]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kanskar by controlling the transverse waveguide thickness using etching in order to adjust the effective refractive index of the transverse waveguide. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828